DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castelli et al. (Patent No. US 9471559 B2, hereinafter “Castelli”).
Regarding claim 1, Castelli teaches:
receiving, by a processor, a question (Castelli – in natural language processing, training sets for specific problems are typically produced manually by humans (annotators), who inspect and label (annotate) collections of text passages or documents [Col. 3 lines 23-26]. In Fig. 1 – 102, natural language input is obtained that is annotated with phrases that are considered to be important. Phrases 
parsing, by the processor, the question into a parse tree (Castelli – in Fig. 3 – 302, a parse tree may be generated by processing the natural language input (i.e. question) by information extraction pipeline comprising syntactic parsing, mention detection and coreference resolution [Col. 6 lines 38-41]. 
abstracting, by the processor, an abstracted template from the parse tree
receiving, by the processor, a domain schema and a domain knowledge base (Castelli – the training data set incorporates lexical syntactic and semantic information, and can be used to train a model for MMP prediction [Col. 4 lines 60-67]. As an example of obtaining natural language input and annotations, a set of questions may be created from a group or corpus of existing documents. Annotators can generate questions that have answers in the retrieved documents. Then other annotators, who have neither browsed the corpus nor generated the questions, mark selected spans (e.g. contiguous words or parts) of the questions into one of two categories - “MMP-Must” and “MMP-maybe”. An annotation tool may be provided for enabling an annotator to select parts of a question. An annotation tool allows arbitrary spans of text to be highlighted, and the annotators may be instructed to select spans corresponding to the smallest semantic units (i.e. create schema annotations) [Col. 5 lines 15-39]. Examiner interprets that the marking selected spans “MMP-Must” and “MMP-maybe” discloses modeling concepts and relationships of interest, where “MMP-Must” stands for “mandatory matching phrases” [Col. 4 lines 40-42]. Examiner interprets that the set of questions disclose the knowledge base.) 
and generating, by the processor, a new question based on the abstracted template, the domain schema, and the domain knowledge base (Castelli – Fig. 3 – 306 discloses that positive training instances are generated for marked MMPs (mandatory 
Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
Regarding claim 2, Castelli teaches:
wherein abstracting, by the processor, an abstracted template from the parse tree comprises identifying, by the processor, a subject entity ("qsubj") in the parse tree (Castelli – in natural language processing, a parse tree provides a representation of the syntactic structure of a sentence. A parse tree is a tree that has a root note representing the entire sentence. Each of the children of the root node represents (covers or spans) a different portion of the sentence. Nodes in the parse tree represent pieces of the sentence that have specific syntactic roles [Col. 3 lines 55-64]. See Fig. 4 where all elements in a sentence are identified, and compare with Fig. 6 of Applicant’s Specification. Examiner interprets that because all elements in the sentence are identified in the parse tree as well as the syntactic structure of the sentence, the subject entity is identified.)    
Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
Regarding claim 3, Castelli teaches:
wherein abstracting, by the processor, an abstracted template from the parse tree comprises substituting, by the processor, a first placeholder for the identifying qsubj entity (Castelli – see Fig. 4, where nomenclature such as “NP” is used to identify a word in a sentence, where “NP” stands for “noun phrase” [Col. 4 line 67]. Examiner interprets that the labeled sentence in Fig. 4 with labels such as “VB” and “NNS” discloses a placeholder.)  
Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
Regarding claim 4, Castelli teaches:
wherein abstracting, by the processor, an abstracted template from the parse tree comprises identifying, by the processor, a modifier entity ("qmod") attached to a head of the identified qsubj (Castelli – in natural language processing, a parse tree provides a representation of the syntactic structure of a sentence. A parse tree is a tree that has a root note representing the entire sentence. Each of the children of the root node represents (covers or spans) a different portion of the sentence. Nodes in the parse tree represent pieces of the sentence that have specific syntactic roles [Col. 3 lines 55-64]. See Fig. 4 where all elements in a sentence are identified, and compare with Fig. 6 of Applicant’s Specification. Examiner interprets that because all elements in the sentence are identified in the parse tree as well as the syntactic structure of the sentence, the modifier entity is identified.)  
Claims 11 and 18 correspond to claim 4 and are rejected accordingly.
Regarding claim 5, Castelli teaches:
wherein abstracting, by the processor, an abstracted template from the parse tree comprises recursively identifying, by the processor, additional qmod entities attached to each identified qmod (Castelli – in natural language processing, a parse tree provides a representation of the syntactic structure of a sentence. A parse tree is a tree that has a root note representing the entire sentence. Each of the children of the root node represents (covers or spans) a different portion of the sentence. Nodes in the parse tree represent pieces of the sentence that have specific syntactic roles [Col. 3 lines 55-64]. See Fig. 4 where all elements in a sentence are identified, and compare with Fig. 6 of Applicant’s Specification. Every word in the sentence is spanned by a single child of the root. Children of the root are further split into one or more nodes, until each word and each punctuation mark is spanned by a single node (repeated application of rules until all words and punctuation are identified as a node, i.e. recursive identification). Examiner interprets that because all elements in the sentence are identified in the parse tree as well as the syntactic structure of the sentence, the modifier entity is identified.)  
Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
Regarding claim 6, Castelli teaches:
wherein abstracting, by the processor, an abstracted template from the parse tree comprises marking, by the processor, qmod entities that are temporal entities ("qtmp") (Castelli – in natural language processing, a parse tree provides a representation of the representing the entire sentence. Each of the children of the root node represents (covers or spans) a different portion of the sentence. Nodes in the parse tree represent pieces of the sentence that have specific syntactic roles [Col. 3 lines 55-64]. See Fig. 4 where all elements in a sentence are identified, and compare with Fig. 6 of Applicant’s Specification. Examiner interprets that because all elements in the sentence are identified in the parse tree as well as the syntactic structure of the sentence, the temporal entity is identified.)  
Claim 13 corresponds to claim 6 and are rejected accordingly.
Regarding claim 7, Castelli teaches:
wherein abstracting, by the processor, an abstracted template from the parse tree comprises replacing, by the processor, identified qmod entities with a placeholder (Castelli – see Fig. 4, where nomenclature such as “NP” is used to identify a word in a sentence, where “NP” stands for “noun phrase” [Col. 4 line 67]. Examiner interprets that the labeled sentence in Fig. 4 with labels such as “VB” and “NNS” discloses a placeholder.)  
Claims 14 and 20 correspond to claim 7 and are rejected accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli further in view of Chelba et al. (Patent No. US 8706491 B2, hereinafter “Chelba”).
Regarding claim 21, Castelli teaches:
receiving, by a processor, seed-labeled questions from a domain, [the questions being labeled with syntactic dependencies] (Castelli – in natural language processing, training 
receiving, by the processor, domain knowledge that includes: a domain schema modeling concepts and relationships of interest in the domain; a set of schema annotations provided by a domain expert; and a knowledge base of data instances for the domain schema (Castelli – the training data set incorporates lexical syntactic and semantic information, and can be used to train a model for MMP prediction [Col. 4 lines 60-67]. As an example of obtaining natural language input and annotations, a set of questions may be created from a group or corpus of existing documents. Annotators can generate questions that have answers in the retrieved documents. Then other annotators, who have neither browsed the corpus nor generated the questions, mark selected spans (e.g. contiguous words or parts) of the questions into one of two categories - “MMP-Must” and “MMP-maybe”. An annotation tool may be provided for enabling an annotator to select parts of a question. An annotation tool allows arbitrary spans of text to be highlighted, and the annotators may be instructed to select spans corresponding to the smallest semantic units (i.e. create schema annotations) [Col. 5 lines 15-39]. Examiner 
for each seed-labeled question, constructing, by the processor, a first question template that maintains a general structure of the question, but abstracts away details of specific entities in the question leaving gaps
generating, by the processor, a dataset of new questions by filling in the gaps in the first question template with new entities, the new entities being obtained by leveraging the domain schema, the set of schema annotations, and the knowledge base, wherein the new questions are labeled with syntactic dependencies (Castelli – Fig. 3 – 306 discloses that positive training instances are generated for marked MMPs (mandatory matching phrases in questions [Col. 4 lines 40-42]). See pseudo-algorithm in Col. 6 line 31, where positive training example for Np is generated, noting that Np in Fig. 4 denotes an MMP [Col. 5 lines 66-67, Col. 6 lines 1-3]. Examiner interprets that generating the training instances discloses generating a dataset of new questions.)  
and training, by the processor, a syntactic parser using the dataset of new questions (Castelli – in Fig. 1 – 106, a classifier is trained that may be a statistical classifier [Col. 6 lines 61-66], and may compute features that characterize a phrase from the lexical, syntactic, semantic, and corpus-level aspects [Col. 7 lines 1-3]. Also see Col. 7 lines 23-25 where features are computed from syntactic parse trees.)  
Castelli does not appear to teach:
the questions being labeled with syntactic dependencies
However, Chelba teaches:
the questions being labeled with syntactic dependencies (Chelba – the SLM (structured language model, see Col. 6 lines 43-44) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Castelli and Chelba before them, to modify the teachings of Castelli of receiving seed labeled questions from a domain, receiving domain knowledge that includes a domain schema modeling concepts and relationships of interest in the domain, a set of schema annotations provided by a domain expert, and a knowledge base of data instances for the domain schema, for each seed-labeled question, constructing a first question template that maintains a general structure of the question, but abstracts away details of specific entities in the question leaving gaps, generating a dataset of new questions by filling in the gaps in the first question template with new entities, the new entities being obtained by leveraging the domain schema, the set of schema annotations, and the knowledge base, wherein the new questions are labeled with syntactic dependencies, and training, by the processor, a syntactic parser using the dataset of new questions with the teachings of Chelba of the questions being labeled with syntactic dependencies. One would have been motivated to make such a modification to in order to determine a high level understanding of the question (Chelba [Col. 2 lines 1-10].))
Regarding claim 22, Castelli teaches:
receiving, by the processor, a dataset of generic questions (Castelli – in natural language processing, training sets for specific problems are typically produced manually by humans (annotators), who inspect and label (annotate) collections of text passages or documents [Col. 3 lines 23-26]. In Fig. 1 – 102, natural language input is obtained that is annotated with phrases that are considered to be important. Phrases may comprise one or more words, for instance questions [Col. 5 lines 8-14].) 
generating, by the processor, additional questions templates based on the dataset of generic questions that are similar to the first question template but have additional syntactic variation and gaps (Castelli – training instances may include a representation comprising a parse tree of nodes. For example, a question may be processed by an information extraction pipeline comprising syntactic parsing, mention detection and coreference resolution. Such processing generates a syntactic structure represented by a parse tree and semantic information represented by coreferenced mentions, making available the syntactic and semantic information about the question. The annotated important phrases are attached to the parse tree nodes of the question to augment the parse tree (see Fig. 4) [Col. 5 lines 49-63]. Nodes in the parse tree represent pieces of the sentence that have specific syntactic roles [Col. 3 lines 63-64]. Examiner interprets that the parse tree in Fig. 4 discloses a question template, where the annotated important phrases, 
generating, by the processor, a dataset of additional questions by filling in the gaps in the additional question templates with new entities obtained by leveraging the domain schema, the schema annotations, and the knowledge base, wherein the additional questions are labeled with syntactic dependencies (Castelli – Fig. 3 – 306 discloses that positive training instances are generated for marked MMPs (mandatory matching phrases in questions [Col. 4 lines 40-42]). See pseudo-algorithm in Col. 6 line 31, where positive training example for Np is generated, noting that Np in Fig. 4 denotes an MMP [Col. 5 lines 66-67, Col. 6 lines 1-3]. Examiner interprets that generating the training instances discloses generating a dataset of additional questions.) 
and training, by the processor, the syntactic parser using the dataset of new questions and the dataset of additional questions (Castelli – in Fig. 1 – 106, a classifier is trained that may be a statistical classifier [Col. 6 lines 61-66], and may compute features that characterize a phrase from the lexical, syntactic, semantic, and corpus-level aspects [Col. 7 lines 1-3]. Also see Col. 7 lines 23-25 where features are computed from syntactic parse trees.)  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166